 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 1 of 11 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

   SHERIE JOHNSON,                                    Case No:

            Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

   AIRCASTLE LIMITED, PETER V.
   UEBERROTH, RONALD W. ALLEN,
   GIOVANNI BISIGNANI, MICHAEL J.
   CAVE, DOUGLAS A. HACKER, JUN
   HORIE, TAKASHI KURIHARA,
   TAKAYUKI SAKAKIDA, RONALD L.
   MERRIMAN, AGNES MURA, CHARLES
   W. POLLARD, and MICHAEL J.
   INGLESE,

            Defendants.


       Plaintiff Sherie Johnson (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against Aircastle Limited (“Aircastle” or the “Company”), and its

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections



                                                 1
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 2 of 11 PageID #: 2



14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in

connection with the proposed merger (the “Proposed Transaction”) between Aircastle and MM

Air Limited (“Parent”) and MM Air Merger Sub Limited (“Merger Sub”), a wholly-owned

subsidiary of Parent. Parent is controlled by affiliates of Marubeni Corporation (“Marubeni”) and

Mizuho Leasing Company, Limited (“Mizuho Leasing”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements and/or omissions entered,

and the subsequent damages occurred, in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Aircastle’s

common shares.




                                                  2
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 3 of 11 PageID #: 3



       7.      Defendant Aircastle, through its subsidiaries, leases, finances, sells, and manages

commercial flight equipment to airlines worldwide. The Company is incorporated in Bermuda.

The Company’s common shares trade on the New York Stock Exchange under the ticker symbol,

“AYR.”

       8.      Defendant Peter V. Ueberroth (“Ueberroth”) is Chairman of the Board of the

Company.

       9.      Defendant Ronald W. Allen (“Allen”) is a director of the Company.

       10.     Defendant Giovanni Bisignani (“Bisignani”) is a director of the Company.

       11.     Defendant Michael J. Cave (“Cave”) is a director of the Company.

       12.     Defendant Douglas A. Hacker (“Hacker”) is a director of the Company.

       13.     Defendant Jun Horie (“Horie”) is a director of the Company.

       14.     Defendant Takashi Kurihara (“Kurihara”) is a director of the Company.

       15.     Defendant Takayuki Sakakida (“Sakakida”) is a director of the Company.

       16.     Defendant Ronald L. Merriman (“Merriman”) is a director of the Company.

       17.     Defendant Agnes Mura (“Mura”) is a director of the Company.

       18.     Defendant Charles W. Pollard (“Pollard”) is a director of the Company.

       19.     Defendant Michael J. Inglese (“Inglese”) is the Chief Executive Officer and a

director of the Company.

       20.     Defendants Horie, Kurihara, and Sakakida are collectively referred to as the

“Marubeni Directors.”

       21.     Defendants Ueberroth, Allen, Bisignani, Cave, Hacker, Horie, Kurihara, Sakakida,

Merriman, Mura, Pollard, and Inglese are collectively referred to herein as the “Individual

Defendants.”



                                                3
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 4 of 11 PageID #: 4



       22.     Defendants Aircastle and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       23.     On November 6, 2019, Aircastle issued a press release announcing that it had

entered into a definitive agreement to be acquired by a newly-formed entity controlled by affiliates

of Marubeni and Mizuho Leasing. Under the terms of the merger agreement, Aircastle

shareholders would receive $32.00 in cash for each common share of Aircastle (other than shares

already owned by Marubeni and its affiliates). The press release states, in pertinent part:

        Aircastle Limited Enters into Merger Agreement with Affiliates of Marubeni
                                    and Mizuho Leasing

       NEWS PROVIDED BY
       Aircastle Limited
       Nov 06, 2019, 06:00 ET

       STAMFORD, Conn., Nov. 6, 2019 /PRNewswire/ -- Aircastle Limited (NYSE:
       AYR) (“Aircastle”) announced today that it has entered into a definitive agreement
       to be acquired by a newly-formed entity controlled by affiliates of Marubeni
       Corporation (“Marubeni”) and Mizuho Leasing Company, Limited (“Mizuho
       Leasing”). Under the terms of the merger agreement, Aircastle shareholders will
       receive $32.00 in cash for each common share of Aircastle (other than shares
       already owned by Marubeni and its affiliates), representing a total valuation of
       approximately $2.4 billion, or approximately $7.4 billion including debt obligations
       to be assumed or refinanced net of cash.

                                         *       *       *

       The transaction is subject to customary closing conditions, including approval by
       Aircastle’s shareholders and receipt of certain regulatory approvals, and is expected
       to close in the first half of 2020. Marubeni has agreed to vote the common shares
       of Aircastle that Marubeni and its affiliates beneficially own in favor of the
       transaction.

       Given the pending transaction, Aircastle will not host a third quarter earnings call
       and will not release its third quarter financial results for the period ended September
       30, 2019 until Aircastle files its third quarter Form 10-Q.


                                                 4
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 5 of 11 PageID #: 5




       Citigroup Global Markets Inc. is acting as the exclusive financial advisor to
       Aircastle and Skadden, Arps, Slate, Meagher & Flom LLP and Conyers LLP are
       acting as Aircastle’s legal advisors.

       24.     On December 6, 2019, Defendants filed with the SEC a Schedule 14A Preliminary

Proxy Statement pursuant to Section 14(a) of the Exchange Act (the “Proxy Statement”) in

connection with the Proposed Transaction.

       25.     According to the Proxy Statement, Marubeni and its affiliates own approximately

28.8% of the outstanding common shares of the Company and have agreed to vote their shares in

favor of the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       26.     The Proxy Statement, which recommends that Aircastle shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (i) the

financial analyses performed by Aircastle’s financial advisor, Citigroup Global Markets Inc.

(“Citi”), in connection with its fairness opinion; and (ii) the sales process leading up to the

Proposed Transaction.

       27.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Purpose and Reasons of the Company for the Merger; Position of the Company as to Fairness

of the Merger; Recommendation of the Board of Directors; and (iii) Opinion of Citigroup Global

Markets Inc.

       28.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote, Aircastle shareholders will be forced to make a

voting decision on the Proposed Transaction without full disclosure of all material information. In

the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

                                                5
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 6 of 11 PageID #: 6



resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Citi’s Financial Analyses

       29.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Citi.

       30.      The Proxy Statement fails to disclose the following concerning Citi’s “Selected

Companies Analysis”: (1) the calendar years 2019 and 2020 estimated pre-tax income for each of

the selected companies; (2) the calendar years 2019 and 2020 estimated revenues for each of the

selected companies; (3) the book value as of June 30, 2019 for each of the selected companies;

and (4) the individual inputs and assumptions underlying the illustrative ranges of multiples of (i)

price to book value of 0.89x to 0.96x, (ii) price to calendar year 2020 estimated pre-tax income of

5.5x to 7.1x and (iii) price to calendar year 2020 estimated earnings of 7.2x to 7.9x.

       31.      The Proxy Statement fails to disclose the following concerning Citi’s “Discounted

Dividends Analysis”: (1) the dividends distributable by Aircastle during the period from October

1, 2019 through December 31, 2023 purportedly based on the “Aircastle Projections” and all

relevant line items thereto; (2) the illustrative terminal values for Aircastle as of December 31,

2023; (3) Citi’s basis that Aircastle’s “gross debt to equity would be equal [to] 2.5x”; (4) the

individual inputs and assumptions underlying the (i) range of price to book value exit multiples of

0.8x to 1.0x, and (ii) discount rates ranging from 8.1% to 9.4%; and (5) Aircastle’s estimated book

value as of December 31, 2023.

       32.      The valuation methods, underlying assumptions, and key inputs used by Citi in

rendering its purported fairness opinion must be fairly disclosed to Aircastle shareholders. The

description of Citi’s fairness opinion and analyses, however, fails to include key inputs and

assumptions underlying those analyses. Without this information, the Company’s shareholders are

unable to fully understand Citi’s fairness opinion and analyses, and are thus unable to determine

                                                 6
    Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 7 of 11 PageID #: 7



how much weight, if any, to place on them in determining whether to vote for or against the

Proposed Transaction. This omitted information, if disclosed, would significantly alter the total

mix of information available to Aircastle shareholders.

     2. Material Omissions Concerning the Sales Process Leading to the Proposed
        Transaction

        33.    The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

        34.    The Proxy Statement fails to disclose Citi’s basis for “inform[ing] representatives

of Party C that a potential partial asset sale transaction would likely not maximize value for the

Company’s shareholders compared to a whole company transaction.”

        35.    The Proxy Statement provides that, “[o]n October 16, 2019, . . . [t]he Transaction

Committee[ 1] . . . discussed with representatives of Citi and considered the Company’s standalone

business prospects in the absence of a strategic transaction.” The Proxy Statement, however, fails

to disclose the specific nature of the Transaction Committee’s discussion with Citi regarding the

Company’s standalone business prospects in the absence of a strategic transaction.

        36.    The Proxy Statement provides that “[f]rom October 24, 2019 to October 31, 2019,

certain Company officers and Citi received in-bound requests for information and preliminary

inquiries regarding a strategic transaction from seven separate financial sponsors.” The Proxy

Statement summarily states that “[a]fter further discussions, none of the third parties pursued a

transaction or made a proposal.” The Proxy Statement fails to disclose the nature of these “further

discussions,” including who participated, the content of the discussions, and whether and to what




1
 In connection with the Board’s evaluation of strategic alternatives, the Board established the
“Transaction Committee,” consisting of Defendants Ueberroth, Cave, Hacker, and Pollard. See
Proxy Statement at 18.

                                                7
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 8 of 11 PageID #: 8



extent terms, values, and/or potential financing issues were discussed between the parties.

        37.     The Proxy Statement fails to disclose how discussions concluded between the

Company and Party B regarding a potential transaction.

        38.     This omitted information, if disclosed, would significantly alter the total mix of

information available to Aircastle shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        39.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        40.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        41.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        42.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

                                                   8
 Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 9 of 11 PageID #: 9



       43.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       44.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       45.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       46.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       48.     In particular, each of the Individual Defendants had direct and supervisory



                                                9
Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 10 of 11 PageID #: 10



involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants (other than the Marubeni Directors) to approve the

Proposed Transaction. Thus, the Individual Defendants were directly involved in the making of

the Proxy Statement.

       49.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                 10
Case 1:20-cv-00334-FB-PK Document 1 Filed 01/21/20 Page 11 of 11 PageID #: 11



       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: January 21, 2020                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               11
